DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 5/16/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 11 recites “…with an electronic processor…” (independent claim 11, lines 3, 6, 9, and 11-12).  Each of these lines recites a claim limitation followed by “with an electronic processor” (line 3) or “with the electronic processor” (lines 6, 9, and 11-12).  The Examiner is uncertain whether the claim limitations followed by “with an electronic processor” (line 3) or “with the electronic processor” (lines 6, 9, and 11-12) are to make use of the electronic processor to perform each of the claim limitations; or if each of the claim limitations recited as part of “[a] method of performing a virtual physical erase of a data storage device” are to occur alongside the electronic processor.  For the sake of examination, the Examiner has interpreted the recitations of claim limitations followed by “with an electronic processor” or “with the electronic processor” of independent claim 11 and claims ultimately dependent therefrom to read “using an electronic processor” or “using the electronic processor.”  Dependent claims 12-20, which ultimately depend from independent claim 11, are rejected for carrying the same deficiency (each by virtue of dependence from independent claim 11 or due to recitations of “with the electronic processor” in the respective dependent claims). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-11, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2019/0066799 (“Luo”).
As per claim 1, Luo substantially teaches a data storage device (Luo, Abstract; FIG. 1, reference numeral 110; and paragraphs 0024-0025) comprising:
a flash memory, wherein the flash memory includes a plurality of blocks that include a plurality of word lines; an electronic processor configured to: store a first portion of data in the flash memory; receive a physical erase request from an access device; the physical erase request indicating that the first portion of data is to be physically erased from the flash memory; identify a first block of the flash memory and a memory fragment of the first block where the first portion of data is stored in the flash memory; in response to receiving the physical erase request, program one or more cells corresponding to the memory fragment to an increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 
As per claim 2, the rejection of claim 1 is incorporated, and Luo further substantially teaches:
wherein the electronic processor is configured to program the one or more cells corresponding to the memory fragment to a highest programmable voltage state so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner 
As per claim 5, the rejection of claim 1 is incorporated, and Luo further substantially teaches:
wherein the electronic processor is configured to program the one or more cells corresponding to the memory fragment to the increased voltage state by at least one of one-shot programming and incremental programming: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where 3D flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in the pre-programmed page unreadable (i.e., obfuscated).  The Examiner notes that programming cells of flash memory to a logical “0” state 
As per claim 10, the rejection of claim 1 is incorporated, and Luo further substantially teaches:
wherein the first block includes at least one cell that has been previously programmed to a voltage state to store other data that is not to be physically erased; and wherein the at least one cell remains in the previously-programmed voltage state after the electronic processor programs the one or more cells corresponding to the memory fragment to the increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, 
As per claim 11, Luo substantially teaches a method of performing a virtual physical erase of a data storage device (Luo, Abstract; FIG. 1, reference numeral 110; and paragraphs 0024-0025), the method comprising:
storing, with an electronic processor, a first portion of data in a flash memory of the data storage device, the flash memory including a plurality of blocks that include a plurality of word lines; receiving, with the electronic processor, a physical erase request from an access device, the physical erase request indicating that the first portion of data is to be physically erased from the flash memory; identifying, with the electronic processor, a first block of the flash memory and a memory fragment of the first block where the first portion of data is stored in the flash memory; and in response to receiving the physical erase request, programming, with the electronic processor, one or more cells corresponding to the memory fragment to an increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in the pre-programmed page unreadable (i.e., obfuscated).  
As per claim 13, the rejection of claim 11 is incorporated, and Luo further substantially teaches: 
wherein programming the one or more cells to the increased voltage state includes programming the one or more cells corresponding to the memory fragment to a highest programmable voltage state so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, 
As per claim 16, the rejection of claim 11 is incorporated, and Luo further substantially teaches:
wherein programming the one or more cells corresponding to the memory fragment to the increase voltage state includes programming, with the electronic processor, the one or more cells by at least one of one-shot programming and incremental programming: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where 3D flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a 
As per claim 20, the rejection 11 is incorporated, and Luo further substantially teaches:
wherein the first block includes at least one cell that has been previously programmed to a voltage state to store other data that is not to be physically erased; and wherein the at least one cell remains in the previously-programmed voltage state after programming, with the electronic processor, of the one or more cells corresponding to the memory fragment to the increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0066799 (“Luo”) in view of USPGPUB 2019/0155755 (“Liang”).
As per claim 3, the rejection of claim 1 is incorporated, but Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Liang teaches a method of data decryption for the physical image of a flash memory chip.
As per claim 3, Liang particularly teaches wherein the electronic processor is configured to: 
randomly program the one or more cells corresponding to the memory fragment to a random increased voltage state based on a random key so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request: (Liang, Abstract; and paragraphs 0026 and 0035, where data stored to flash memory is encrypted by performing an XOR operation on data to be written to flash memory, thus generating random data in a random pattern.  Liang therefore particularly 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Liang of ensuring that flash memory is encrypted using random patterns generated by performing XOR operations.  Modification of the system of Luo, which obfuscates sensitive data stored in pages of blocks of flash memory by pre-programming pages of blocks that store the sensible data, to include the principles of Liang of encrypting flash memory blocks by generating random patterns from performing XOR operations, would yield a flash memory that performs random pre-programming operations of pages of blocks that store sensitive data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by ensuring flash memory is encrypted in order to render data unreadable by regular means (Liang, Abstract).
As per claim 12,
selecting, with the electronic processor and based on at least one of the group consisting of memory type of the flash memory, age of the flash memory, and quality of blocks of the flash memory, between: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in 
(i) programming the one or more cells to the increased voltage state by programming the one or more cells corresponding to the memory fragment to a highest programmable voltage state so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Liang teaches a method of data decryption for the physical image of a flash memory chip.
As per claim 12, Liang particularly teaches wherein the electronic processor is configured to: 
and (ii) programming the one or more cells to the increased voltage state by randomly programming the one or more cells corresponding to the memory fragment to a random increased voltage state based on a random key so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request: (Liang, Abstract; and 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Liang of ensuring that flash memory is encrypted using random patterns generated by performing XOR operations.  Modification of the system of Luo, which obfuscates sensitive data stored in pages of blocks of flash memory by pre-programming pages of blocks that store the sensible data, to include the principles of Liang of encrypting flash memory blocks by generating random patterns from performing XOR operations, would yield a flash memory that performs random pre-programming operations of pages of blocks that store sensitive data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by ensuring flash 
As per claim 14, the rejection of claim 11 is incorporated, but Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Liang teaches a method of data decryption for the physical image of a flash memory chip.
As per claim 14, Liang particularly teaches wherein the electronic processor is configured to: 
wherein programming the one or more cells to the increased voltage state includes randomly programming the one or more cells corresponding to the memory fragment to a random increased voltage state based on a random key so as to obfuscate the first portion of data that is stored in the flash memory in response to receiving the physical erase request:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Liang of ensuring that flash memory is encrypted using random patterns generated by performing XOR operations.  Modification of the system of Luo, which obfuscates sensitive data stored in pages of blocks of flash memory by pre-programming pages of blocks that store the sensible data, to include the principles of Liang of encrypting flash memory blocks by generating random patterns from performing XOR operations, would yield a flash memory that performs random pre-programming operations of pages of blocks that store sensitive data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system security by ensuring flash memory is encrypted in order to render data unreadable by regular means (Liang, Abstract).

Claims 4, 6-9, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0066799 (“Luo”) in view of USPGPUB 2011/0055458 (“Kuehne”).
As per claim 4, the rejection of claim 1 is incorporated, and Luo further substantially teaches wherein the electronic processor is further configured to:
identify a first word line of the first block, the first word line including the memory fragment where the first portion of data is stored in the flash memory; and in response to receiving the physical erase request, program cells of the first word line to the increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 4, Kuehne particularly teaches:
compact other data included in the first word line by relocating the other data to a second block in the flash memory, wherein the other data is not included in the first portion of data to be physically erased from the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while rendering inaccessible invalid blocks of flash memory, thus freeing pages of blocks of the flash memory to be available for storing data (Kuehne, paragraphs 0126-0127).
As per claim 6, the rejection of claim 1 is incorporated, and Luo further substantially teaches wherein the electronic processor is further configured to:
determine that a predetermined percentage of word lines of the first block include cells that have been programmed to the increased voltage state so as to obfuscate data that was stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 6, Kuehne particularly teaches: 
and in response to determining that the predetermined percentage of word lines of the first block have been programmed to the increased voltage state so as to obfuscate the data that was stored in the flash memory, compact other data included in the first block by relocating the other data to a second block in the flash memory, and performing a physical block erase of the first block by programming the cells of the first block to a lowest programmable voltage state: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes that updating the logical-to-physical address translation table effectively renders inaccessible pages from the first block.  Kuehne does not appear to explicitly teach that blocks from which valid data is copied during garbage collection are programmed to a lowest programmable voltage state; however, the Examiner notes that flash memory blocks must be in a lowest programmable voltage state in order to be later programmed with data (i.e., reused as free blocks to store new data).  Since Kuehne is directed, among other things, to freeing pages of 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while rendering inaccessible invalid blocks of flash memory, thus freeing pages of blocks of the flash memory to be available for storing data (Kuehne, paragraphs 0126-0127).
As per claim 7, the rejection of claim 6 is incorporated, and Luo further substantially teaches wherein the electronic processor is configured to:
determine that the predetermined percentage of word lines of the first block include cells that have been programmed to the increased voltage state so as to obfuscate the data that was stored in the flash memory by accessing flash transition layer (FTL) mapping information updated by the electronic processor each time the electronic processor programs cells to the increased voltage state so as to obfuscate the data that was stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data 
As per claim 8, the rejection of claim 1 is incorporated, and Luo further substantially teaches wherein the electronic processor is configured to:
identify the first block of flash memory and the memory fragment of the first block by accessing flash transition layer (FTL) mapping information: (Luo, Abstract; paragraphs 0027 and 0034, where flash memory device 100 of Luo includes at least one translation layer that translates logical address data to access specific portions of flash memory device 100.  Luo therefore substantially teaches identify the first block of flash memory and the memory fragment of the first block by accessing flash transition layer (FTL) mapping information).
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 8, Kuehne particularly teaches:
remove address information corresponding to the memory fragment from the FTL mapping information in response to programming the one or more cells corresponding to the memory fragment to the increased voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes that updating the logical-to-physical address translation table effectively renders inaccessible pages from the first block.  Kuehne does not appear to explicitly teach that blocks from which valid data is copied during garbage collection are programmed to a lowest programmable voltage state; however, the Examiner notes that flash memory blocks must be in a lowest programmable voltage state in order to be later programmed with data (i.e., reused as free blocks to store new data).  Since Kuehne is directed, among other things, to freeing pages of flash memory to be programmed with new data, it would have been obvious to a person having 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while 
As per claim 9, the rejection of claim 1 is incorporated, and Luo further substantially teaches wherein the electronic processor is further configured to:
store a second portion of data in the flash memory; receive a logical erase request from the access device, the logical erase request indicating that the second portion of data is to be logically erased from the flash memory; identify a second block of the flash memory and a second memory fragment of the second block where the second portion of data is stored in the flash memory by accessing flash transition layer (FTL) mapping information: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 9, Kuehne particularly teaches:
and in response to receiving the logical erase request, remove address information corresponding to the second memory fragment from the FTL mapping information such that the second portion of data is no longer accessible through use of the FTL mapping information but still physically present in the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes that updating 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while rendering inaccessible invalid blocks of flash memory, thus freeing pages of blocks of the flash memory to be available for storing data (Kuehne, paragraphs 0126-0127). 
As per claim 15, the rejection of claim 11 is incorporated, and Luo further substantially teaches further comprising:
identifying, with the electronic processor, a first word line of the first block, the first word line including the memory fragment where the first portion of data is stored in the flash memory; and in response to receiving the physical erase request, programming cells of the first word line to the increase voltage state so as to obfuscate the first portion of data that is stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; and 0034-0040, where flash memory device 110 of Luo may comprise flash 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 15, Kuehne particularly teaches:
compacting, with the electronic processor, other data included in the first word line by relocating the other data to a second block in the flash memory, wherein the other data is not included in the first portion of data to be physically erased from the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while rendering inaccessible invalid blocks of flash memory, thus freeing pages of blocks of the flash memory to be available for storing data (Kuehne, paragraphs 0126-0127).
As per claim 17, the rejection of claim 11 is incorporated, and Luo further substantially teaches further comprising:
determining, with the electronic processor, that a predetermined percentage of word lines of the first block include cells that have been programmed to the increased voltage state so as to obfuscate data that was stored in the flash memory: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of Luo, data stored in flash memory 120 may be erased on a per-page basis to make data stored in a specific page (i.e., a fragment of a block that stores a portion of data) unreadable by performing only a pre-programming step of an erase process on a specific page instead of an entire block.  The Examiner notes that pre-programming flash memory sets pages (i.e., fragments of blocks that contain portions of data) of flash memory to a higher voltage that corresponds to a logical “0” in order to make data stored in the pre-programmed page unreadable (i.e., obfuscated).  The Examiner notes that programming cells of flash memory 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 17, Kuehne particularly teaches: 
and in response to determining that the predetermined percentage of word lines of the first block have been programmed to the increased voltage state so as to obfuscate the data that was stored in the flash memory: compacting, with the electronic processor, other data included in the first block by relocating the other data to a second block in the flash memory; and performing, with the electronic processor, a physical block erase of the first block by programming the cells of the first block to a lowest programmable voltage state: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes that updating the logical-to-physical address translation table effectively renders inaccessible pages from the first block.  Kuehne does not appear to explicitly teach that blocks from which valid data is copied during garbage collection are programmed to a lowest programmable voltage state; however, the Examiner notes that flash memory blocks must be in a lowest programmable voltage state in order to be later programmed with data (i.e., reused as free blocks to store new data).  Since Kuehne is directed, among other things, to freeing pages of flash memory to be programmed with new data, it would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed that 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity 
As per claim 18, the rejection of claim 17 is incorporated, and Luo further substantially teaches 
wherein determining that the predetermine percentage of word lines of the first block include cells that have been programmed to the increased voltage state includes: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and erase data from flash memory 120 in response to an erase request from host 105.  The Examiner notes that each of a flash memory read request, a flash memory write request, and a flash memory erase request by definition include a logical block address that is translated that is translated into a flash memory physical address that is to be read, written, or erased.  In the erase process of 
Kuehne further particularly teaches: 
determining that the predetermined percentage of word lines of the first block include cells that have been programmed to the increased voltage state by accessing flash transition layer (FTL) mapping information updated by the electronic processor each time the electronic processor programs cells to the increase voltage state so as to obfuscate the data that was stored in the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are relocated from the first block to the second block).  Pages copied from the first block to the second block are marked as valid, and a logical-to-physical address translation table is updated such that the logical-to-physical address translation table stores logical address values (which do not change during garbage collection) of the copied data correspond to physical addresses within the second block.  The Examiner notes that updating the logical-to-physical address translation table effectively renders inaccessible pages from the first block.  Kuehne does not appear to explicitly teach that blocks from which valid data is copied during garbage collection are programmed to a lowest programmable voltage state; however, the Examiner notes that flash memory blocks must be in a lowest programmable voltage state in order to be later programmed with data (i.e., reused as free blocks to store new data).  Since Kuehne is directed, among other things, to freeing pages of 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity 
As per claim 19, the rejection of claim 11 is incorporated, and Luo further substantially teaches further comprising:
storing, with the electronic processor, a second portion of data in the flash memory; receiving, with the electronic processor, a logical erase request from the access device, the logical erase request indicating that the second portion of data is to be logically erased from the flash; identifying, with the electronic processor, a second block of the flash memory and a second memory fragment of the second block where the second portion of data is stored in the flash memory by accessing flash transition layer (FTL) mapping information: (Luo, Abstract; FIG. 1, reference numerals 105, 110, 115, 120, and 135; FIG. 2, reference numerals 200 and 210A-217A; and paragraphs 0024-0025; 0027-0030; 0034-0040; and 0063-0066, where flash memory device 110 of Luo may comprise flash memory 120 that may comprise cells, planes, sub-blocks, blocks (i.e., a plurality of blocks), or pages (i.e., fragments of a block) that may be controlled by flash memory controller 115 (i.e., an electronic processor) that instructs array controller 135 to store data received from host 115; read data stored in flash memory 120 in response to read requests from host 105; and 
Luo does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Kuehne teaches page based management of flash storage.
As per claim 19, Kuehne particularly teaches: 
and in response to receiving the logical erase request, removing, with the electronic processor, address information corresponding to the second memory fragment from the FTL mapping information such that the second portion of data is no longer accessible through use of the FTL mapping information but still physically present in the flash memory: (Kuehne, Abstract; FIG. 11, reference numerals 825 and 830; and paragraphs 0126-0129, where garbage collection is performed by identifying physical blocks of flash memory (e.g., a first block) that contain a threshold number of invalid pages and a number of valid pages.  When garbage collection (i.e., compaction) is performed, valid pages (i.e., groups of memory cells that share a word line and contain valid data) are copied from the first block to a second block (i.e., valid pages are 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Kuehne and Luo before them before the instant application was effectively filed, to modify the system of Luo to include the principles of Kuehne of performing garbage collection of blocks that contain a threshold number of invalid pages.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system available storage capacity and storage utilization by performing garbage collection operations to consolidate valid pages of data into physical blocks of flash memory while rendering inaccessible invalid blocks of flash memory, thus freeing pages of blocks of the flash memory to be available for storing data (Kuehne, paragraphs 0126-0127). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135